

AMENDMENT TO EMPLOYMENT AGREEMENT


This amendment ("Amendment") is effective as of December 31, 2007 ("Amendment
Date") by and between Twistbox Entertainment, Inc. (as successor-in-interest to
The WAAT Corporation) ("Twistbox") and Adi McAbian ("Founder"), and amends that
certain Employment Agreement dated as of May 16, 2006 by and between Twistbox
and Founder ("Agreement"). Unless otherwise defined herein, defined terms shall
have their meanings as set forth in the Agreement.


RECITALS


WHEREAS, Twistbox and Ian Aaron, Adi McAbian, Tal Dean McAbian and Camill
Sayadeh (the "Founders"), and owners of a significant percentage of the common
stock of Twistbox, have instituted a company wide cost reduction plan;


WHEREAS, Founder deems it to be in the best interest of Twistbox to agree to a
voluntary reduction in his Base Salary; and


WHEREAS, the parties hereto desire to memorialize their prior oral agreements
and mutual understandings as contained herein.


AMENDMENT


NOW THEREFORE, in consideration of the foregoing, Twistbox and Founder desire to
amend and/or modify the Agreement and enter into this Amendment on the terms and
conditions provided below:



1.
Commencing with the payroll paid on August 3, 2007 through November 9, 2007,
Founder has agreed to reduce his Base Salary to One Hundred Fifty Thousand
Dollars ($150,000).




2.
Commencing with the payroll paid on November 23, 2007, Founder agreed to reduce
his Base Salary to zero (subject to California minimum wage requirements);
provided that, Employee's Base Salary shall be reset to One Hundred Fifty
Thousand Dollars ($150,000) (the "Reset Base Salary") upon Twistbox achieving
cash flow break-even, as that term is customarily understood and applied under
GAAP, with such cash flow break-even calculation to include Founder's Reset Base
Salary, interest payments to ValueAct SmallCap Master Fund, L.P for a period of
three (3) months and such other ordinary and usual amounts, including earned
interest income; provided further, however, in the event the Company achieves
cash flow break-even ninety (90) days following the Amendment Date, Twistbox
shall cause the Board of Directors to convene a subcommittee of independent
directors to consider awarding bonuses to Founder, so long as any such award
does not result in the Company no longer being cash flow break-even in any given
calendar month.

 

--------------------------------------------------------------------------------




3.
Twistbox hereby agrees and acknowledges that nothing contained herein shall
serve as a waiver of any other rights or remedies, in law or equity, which
Employee may have by virtue of his Agreement and/or any statutes, laws or
regulations governing employer/employee matters.




4.
All terms and conditions of the Agreement not specifically and expressly
modified or amended herein are hereby ratified and confirmed in all respects and
shall remain in full force and effect.




5.
Each person who executes this Amendment represents and warrants to each party
hereto that he has the authority to do so and to bind each entity as
contemplated hereby, and agrees to hold harmless each other party from any claim
that such authority did not exist. This Amendment will inure to the benefit of
and be binding upon the parties and their respective shareholders, successors
and permitted assigns.

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Date set forth above.
 
 

TWISTBOX ENTERTAINMENT, INC. FOUNDER (AS SUCCESSOR-IN-INTEREST TO THE WAAT
CORPORATION)   FOUNDER             By: /s/ David Mandell   By: /s/ Adi McAbian
Name: David Mandell
  Name: Adi McAbian Title: EVP/General Counsel   Title: Managing Director

 
2

--------------------------------------------------------------------------------

